Dear Ms. Butera:
Your opinion request to the Attorney General has been referred to me for research and response.  Your request contains several questions, the first being:
           Is the City Clerk of Harahan allowed to run for the office of Alderman for the city and still retain the position as city clerk?
Your question is covered by a specific statute, namely LSA R.S.33:381. That special statute applies rather than the general provisions of Louisiana's dual office holding law.  The statute reads in pertinent part as follows:
R.S. 33:381.  Municipal Officers
           A. The officers of every municipality shall be a mayor, alderman, a chief of police, a tax collector, a clerk, and a street commissioner.
           B. The mayor and chief of police in all municipalities shall be elected at large.  The street commissioner and clerk may be an alderman, . . ." [emphasis added]
Therefore, state law allows the clerk to hold the position of alderman at the same time.
You next ask if the Board decides that the Clerk must take a leave of absence to run for the office can that leave be charged against accumulated annual leave or compensatory time.
Accumulated leave or compensatory leave is an earned benefit and can be paid while the clerk is on leave.
You next ask whether or not the Clerk who is successful in the race for the alderman position can be compensated for both positions.
In that state law specifically allows the holding of the two positions simultaneously, it is our opinion that both positions can be compensated.
Trusting the above answers your questions, we remain
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr
cc: Ms. Patricia Jackson City Attorney